Citation Nr: 0733160	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-24 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.  

2.  Entitlement to service connection for anxiety and 
depression.  

3.  Entitlement to service connection for hepatitis.  

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

5.  Entitlement to service connection for a bilateral foot 
disorder.  

6.  Entitlement to an initial (compensable) rating for 
deformity of the right finger.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to June 
1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

Previously, the issues of entitlement to service connection 
for left and right foot pain were addressed separately.  For 
purposes of clarity, those issues have been combined and 
reclassified as entitlement to service connection for a 
bilateral foot disorder.  It is also noted that the veteran's 
current claim for service connection for a psychiatric 
disorder involves those conditions other than post-traumatic 
stress disorder which was separately addressed in a November 
2004 rating decision.  


FINDINGS OF FACT

1.  Pseudofolliculitis barbae is not currently demonstrated.  

2.  The competent and probative medical evidence of record 
fails to demonstrate that anxiety and depression, first 
diagnosed many years after service, is related to active 
military service.  

3.  Hepatitis first manifested many years after separation 
from service as a result of alcohol and drug abuse.  

4.  The competent and probative medical evidence of record 
fails to demonstrate that GERD, first diagnosed many years 
after service, is related to active military service.  

5.  A bilateral foot disorder manifested by bilateral pes 
planus (flat feet) was documented on military examinations 
prior to entry into the veteran's period of service and has 
not been shown by probative competent evidence to have been 
chronically worsened by active service.

6.  The competent and probative medical evidence of records 
fails to demonstrate that any chronic bilateral foot 
disorder, first demonstrated many years after service and to 
include currently diagnosed as hallux valgus deformity, is 
related to active military service.  

7.  The veteran's right ringer finger does not exhibit 
degenerative joint disease (DJD) and no fracture was seen 
upon recent X-ray, but there was a swan neck deformity of the 
finger with some limitation of motion and pain; functional 
limitation in the right finger/hand has been demonstrated 
since the effective date of service connection.  Limitation 
is compatible with amputation at the proximal interphalangeal 
joint.


CONCLUSIONS OF LAW

1.  Pseudofolliculitis barbae was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).  

2.  Anxiety or major depressive disorder were not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3.  Hepatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.301, 3.303 (2007).  

4.  GERD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).  

5.  A chronic bilateral foot disorder, manifested by pain, 
flat feet, or hallux valgus, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.306(b) (2007).  

6.  The criteria for an initial 10 percent rating for 
residuals of deformity of the right ring finger as a residual 
of injury, have been met since the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5199-5155, 
5227, 5230 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, May 2003, 
January 2004, and May 2004 letters to the veteran from the RO 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and/or entitlement to an increased rating, of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, and statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

Lastly, during the pendency of this appeal, the U.S. Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the rating and effective date of an award.  For the 
reasons described below, all claims on appeal are being 
denied and neither a rating nor an effective date will be 
assigned.  As such, there is no prejudice to the veteran with 
respect to any notice deficiencies related to the rating or 
effective date.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Service Connection

Service connection may be established for a disability 
resulting from personal injury sustained or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Pseudofolliculitis Barbae

The veteran does not have a current diagnosis of 
pseudofolliculitis barbae.  His service medical records 
reflect that he was treated on two occasions in September 
1981 for this condition.  However, no skin condition was 
noted upon service separation examination in June 1983.  
Moreover, post service private and VA treatment records do 
not reflect that the veteran continues to have episodes of 
this condition.  

Even though the veteran may have had a skin disability during 
service, in order to be considered for service connection, a 
claimant must first have a disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  In the absence 
of diagnosed skin disability, service connection may not be 
granted.  See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997).  The veteran is not competent to state that any 
of the symptoms he now has are a result of a disease or 
injury in service.  It is noted that he is competent as a lay 
person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally, Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



Anxiety and Depression

Upon careful review of all the evidence of this case, the 
Board finds that no competent medical evidence has been 
submitted to relate the veteran's anxiety or major depressive 
disorder to service.

Service medical records are negative for complaints, findings 
or diagnosis of anxiety or depression.  Thus, the Board finds 
that a chronic acquired psychiatric disorder is not shown in 
service.

Further, there is no medical evidence of record showing that 
a psychiatric disorder manifested until many years after 
service.  Specifically, anxiety and/or depression were 
initially noted until 2002.  Major depressive disorder was 
noted in January 2004.  VA records dated through mid 2004 
reflect that the veteran continues to be seen for his 
psychiatric complaints (and alcohol and drug abuse problems, 
although that condition was noted to be in remission in July 
2004).  At no time, has any medical personnel reported that 
the veteran's anxiety or depression are related to any 
inservice occurrence or event.  

Simply put, the preponderance of the probative and objective 
medical evidence now of record militates against a finding 
that the veteran's anxiety or depression is related to 
service or any incident thereof.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303, 3.304.  

When the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  Based upon the evidence of record, service 
connection for anxiety and depression is denied.  

Hepatitis

The veteran's service medical records are negative for 
diagnosis of hepatitis.  Post service records reflect that 
decreased liver function was noted by VA in September 2002.  
Testing for hepatitis B and C was negative, but elevated 
liver enzymes were indicated.  The examiner noted that this 
condition was most likely due to "ETOH" hepatitis.  VA 
record in June 2004 notes that the veteran was seen for 
follow-up for abnormal liver function tests.  The condition 
was attributed to his alcohol, acetaminophen and other drug 
toxicities.  

Clearly, the record shows that the veteran did not have 
hepatitis during service or for many years thereafter.  The 
record also reflects that his hepatitis and/or elevated liver 
function tests are drug and alcohol induced.  It was many 
years after service before hepatitis and alcohol or substance 
abuse were noted, and no medical personnel has associated 
such with the veteran's military service.  Moreover, there is 
no competent medical evidence of record attributing the 
veteran's hepatitis or elevated liver function tests to any 
causation other than his alcohol or drug abuse.  It is also 
noted by the Board that while the veteran gave a medical 
history on more than one occasion of having hepatitis B and 
C, testing for such was negative.  The only hepatitis 
reflected in the record is the alcohol induced hepatitis 
which was initially noted many years after service.  

For purposes of thoroughness, the Board also includes a 
discussion of entitlement to service connection for 
disability due to alcohol and/or drug abuse.  In addition to 
those laws and regulations regarding service connection 
already provided, the following are pertinent to this claim.  

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Drug abuse is the use of 
illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301 (2007).

Alcohol abuse and drug abuse, unless they are a "secondary 
result" of an "organic disease or disability," are considered 
to be "willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3).  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. § 
3.301(c)(3).

In this case, it is not shown that the veteran's alcohol or 
drug abuse is the result of military service or secondary to 
a service-connected disorder.  Thus, it is considered to be 
willful misconduct.  Hepatitis was not shown until many years 
after service and as this condition is due to this substance 
abuse, service connection is barred by law.  In other words, 
service connection cannot be granted for the resulting 
disabilities incurred due to post service substance abuse.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting the veteran's claim for hepatitis.  

GERD

As to the claim that service connection is warranted for 
GERD, it is noted that the service medical records do not 
reflect any complaints or treatment of such.  Post service 
records do include diagnosis of GERD as early as May 2001.  
However, no medical personnel has contributed this post 
service condition to any incident or service.  

Based on the above, the Board finds by a preponderance of the 
evidence, that the veteran's current GERD was first 
manifested years after his discharge from service, and that 
there is no competent evidence that any residuals of this 
condition are causally related to event(s) during active 
service.  Therefore, this claim must be denied.  

Again, the veteran's contentions as to etiology of this 
condition have been considered.  It is noted that he is 
competent as a lay person to report on that which he has 
personal knowledge.  See Layno, supra.  As before however, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  Grottveit and Espiritu, supra.  

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is inapplicable.  See 
Gilbert, supra.  

Bilateral Foot Disorders

It is the veteran's contention that bilateral foot pain is of 
service origin.  Review of the record reflects that upon 
enlistment examination in November 1979, asymptomatic flat 
feet were noted.  

Under 38 U.S.C.A. § 1111 (West 2002 & Supp. 2007), a veteran 
is afforded a presumption of sound condition upon entry into 
service, except for any defects noted at the time of 
examination for entry into service.  That presumption can be 
rebutted by clear and unmistakable evidence that such a 
disability existed prior to service and was not aggravated by 
service.  38 C.F.R. § 3.306(b); see also Monroe v. Brown, 4 
Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 
320, 322 (1991).  As indicated above, a bilateral foot 
disorder was demonstrated at the time of enlistment 
examination.  Therefore, the Board finds that the veteran had 
a preexisting bilateral foot disorder upon entering active 
duty.  A preexisting injury or disease will be considered to 
have been aggravated by service where there is an increase in 
disability during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.
Although his bilateral foot disorder predated service, the 
veteran could still be awarded service connection based on 
in-service aggravation.  In order to establish service 
connection on a nonpresumptive direct basis, the veteran must 
provide evidence of a current disability, an in-service 
aggravation, and a nexus between the current disability and 
an in-service aggravation.

In this case, the service medical records are negative for 
complaints of, or treatment for, flat feet during service.  
This condition was only noted at time of enlistment 
examination and again at time of discharge examination in 
June 1983.  No residuals  or in-service complaints were 
indicated at any time.  Post service records also do not 
include foot complaints until many years after service.  For 
example, in June 2003, the veteran complained of chronic 
joint pain, to include in the feet.  His flat feet were 
noted.  In February 2004, another foot disorder, bilateral 
hallux valgus, was noted.  Medical findings in the claims 
file do not reflect that this condition is associated with 
the flat feet in any way, and the condition is further 
discussed below.  Simply put, the competent medical evidence 
of record does not show that the veteran's preexisting flat 
feet were aggravated during service.  

As to whether any foot disorder, other than flat feet, is of 
service origin, it is noted that the record is negative for 
any report of foot condition during service (other than 
preexisting flat feet) and it was many, many years after 
service before additional symptoms were reported.  
Specifically, as noted above, chronic joint pain, to include 
in the feet, was noted in June 2003.  In a VA February 2004 
exam report, the veteran reported that he had experienced a 
symptomatic foot condition since 1998 which resulted in pain 
after prolonged walking or standing.  He said that his 
private physician had told him this was due to a bone 
condition in his feet.  He had occasionally used a shoe 
insert for relief but this was unsuccessful.  Bilateral 
hallux valgus was diagnosed.  

Clearly, the record is devoid of evidence of a foot condition 
(other than preexisting flat feet) during service, and it was 
not until many years after service before such complaints 
were reflected in the post service treatment records.  
Current diagnosis is bilateral hallux valgus.  Thus, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that this condition 
is related to service or any incident thereof.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving the issue is given to the claimant.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2007).  Such is not the case here.  
As such, the Board concludes that the veteran's preexisting 
flat feet were not aggravated during service, and that 
current foot disorder, hallux valgus, was not incurred in or 
aggravated by military service.  

The veteran's personal opinion that a foot disorder was of 
service origin or was aggravated therein is not a sufficient 
basis for awarding service connection.  The veteran's 
contentions as to etiology of this condition have been 
considered.  See Layno, Grottveit, Espiritu, supra.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

Deformity of the Right Ring Finger

This appeal ensued with the RO's September 2003 rating 
decision.  At that time, service connection was granted for 
residuals of injury to the right ring finger, to include 
deformity pursuant to DC 5230.  

The veteran underwent two pertinent VA orthopedic 
examinations during the rating period.  When examined in 
August 2003, the veteran reported daily pain in the finger.  
He used a cream for his finger ache but it did not help much.  
His pain increased in cold weather, and he reported problems 
grasping items and tended to drop glasses.  

Physical exam showed a swan neck deformity on flexion of the 
distal interphalangeal (DIP) joints and extension of proximal 
interphalangeal (PIP) joints.  There was tenderness with some 
limitation of motion of the right ring finger.  While grip 
strength was noted to be 5/5 and the veteran was able to 
grasp and push, he had some difficulty pulling due to pain in 
the ring finger.  He was able to write with difficulty doing 
twisting motion due to the ring finger.  X-rays showed no 
deformity of the bone on the right ring finger, and no DJD.  
However, the PIP and DIP showed hyperextension of the PIP 
joint at 45 degrees.  

In February 2004, the veteran described similar symptoms to 
that above, to include discomfort with gripping and decreased 
strength.  These conditions were exacerbated with weather 
changes and were constant.  Functional impairment included 
gripping and lifting limitations.  

On examination, it was noted that the veteran had difficulty 
tying shoelaces, fastening buttons, or picking up a piece of 
paper and tearing it with his right hand.  The right hand 
fingertips could approximate the proximal transverse crease 
of the palm.  Right hand strength was described as severely 
reduced.  Range of motion of the ring finger was essentially 
normal except for DIP flexion which was to 85 degrees out of 
90.  Pain occurred at 80 degrees.  While PIP flexion of the 
right ring finger was full at 100 degrees, pain occurred at 
95 degrees.  Ankylosis of the right ring finger DIP with 
favorable position was noted.  Range of motion of the 
additional fingers on the right hand was full.  

When the veteran's right ring finger was service-connected in 
the 2003 rating decision, it was awarded a noncompensable 
rating pursuant to DC 5230 regarding limitation of motion of 
the ring finger.  Pursuant to that code, any limitation of 
motion, whether the ring finger of the major or minor hand, 
warrants a noncompensable rating.  (In this case, the record 
reflects that the veteran is right-handed.)  

Also applicable is DC 5227 which also provides a 
noncompensable rating for unfavorable or favorable ankylosis 
of the major ring finger.  (Note:  Ankylosis is considered to 
be favorable when the ankylosis does not prevent flexion of 
the tip of the finger to within 2 inches of the medial 
transverse of the palm.  It is unfavorable when it precludes 
such motion.  Extremely unfavorable ankylosis will be rated 
as amputation under DCs 5152 through 5156.)  38 C.F.R. 
§ 4.71a, DC 5215 (3)(iii)(iv) (2007).  

Thus, while there is slight limitation of motion and 
favorable ankylosis of the right ring finger reflected in the 
clinical records, the DCs do not provide for a compensable 
rating.  Moreover, the veteran has not displayed extremely 
unfavorable ankylosis of the right fifth finger at any time 
during the pendency of this appeal.  

Although the veteran's right ring finger residuals are 
otherwise noncompensable pursuant to the applicable DCs, 
there is report of constant pain, and examinations show mild 
functional loss in gripping and lifting actions with the 
right hand.  Severely reduced right hand strength was 
reported in 2004.  The Board will consider the right-hand 
related complaints to be service-connected residuals.  

Amputation of the ring finger at the proximal interphalangeal 
joint or proximate thereto warrants a 10 percent rating.  
With metacarpal resection (more than half the bone lost) a 20 
percent rating can be assigned.  38 C.F.R. § 4.71a DC 5155.

As noted in the examinations of record, right finger/hand 
pain results in some functional loss and complaints of pain.  
It is concluded that the impairment shown is commensurate 
with amputation at the proximal interphalangeal joint.  As 
such, with resolution of reasonable doubt, a 10 percent 
rating, but no more, is warranted. 

Also considered was referral of the case for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
but the Board finds no basis for further action on this 
question as there are no circumstances presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  




ORDER

Entitlement to service connection for pseudofolliculitis 
barbae is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as anxiety and depression, is denied.  

Entitlement to service connection for hepatitis is denied.  

Entitlement to service connection for GERD is denied.  

Entitlement to service connection for a bilateral foot 
disorder is denied.  

An initial 10 percent rating, but no more, is granted for 
deformity of the right finger, subject to the law and 
regulations governing the award of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


